—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Braslow, J.), entered November 19, 1997, as, after a hearing, denied his petition for sole custody of the parties’ child, awarded sole custody to the mother, and allowed her to relocate with the child to Harrisburg, Pennsylvania.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record in this case provides a sound and substantial basis for the Family Court’s determination (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89). Although both parties appear to be capable and loving parents, under the circumstances of this case it is in the best interests of this child for the mother to have sole custody in Pennsylvania (see, Matter of Tropea v Tropea, 87 NY2d 727; Eschbach v Eschbach, supra; Friederwitzer v Friederwitzer, supra).
The court was not required to follow the recommendations of *320the court-appointed experts and the Law Guardian (see, Forzarlo v Scuderi, 224 AD2d 385; Manna M. v Duncan M., 204 AD2d 409). Notably, both experts found the mother to be a fit parent. The expert opinions in this case were not arbitrarily disregarded (see, Young v Young, 212 AD2d 114). Rather, the court fully explained its reasons for rejecting the recommendations and its reasoning is supported by the record. Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.